  Case 13-33718         Doc 83     Filed 11/02/18 Entered 11/02/18 09:52:52              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-33718
         GREGORY WILLIAM BYRNE
         DEIRDRE EILENE BYRNE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/23/2013.

         2) The plan was confirmed on 11/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/23/2014, 11/18/2014, 10/19/2016, 05/19/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,809.00.

         10) Amount of unsecured claims discharged without payment: $64,147.53.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-33718        Doc 83       Filed 11/02/18 Entered 11/02/18 09:52:52                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $27,743.00
       Less amount refunded to debtor                            $882.00

NET RECEIPTS:                                                                                    $26,861.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,215.04
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,215.04

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC               Unsecured      1,037.00       1,037.36         1,037.36        203.44        0.00
ANTIO LLC                        Unsecured            NA         685.04           685.04        134.35        0.00
AT&T SERVICES INC                Unsecured            NA         929.65           929.65        182.32        0.00
ATT UVERSE                       Unsecured          44.00           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured        7,598.00       7,804.05         7,753.98      7,753.98     798.98
CAPITAL ONE NA                   Unsecured         745.00        745.97           745.97        146.30        0.00
CITI                             Unsecured     25,960.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         800.00      1,366.40         1,366.40        267.97        0.00
Comcast                          Unsecured         395.00           NA               NA            0.00       0.00
DISCOVER BANK                    Unsecured     11,869.00     11,869.28        11,869.28       2,329.77        0.00
Elmhurst Memorial Hospital       Unsecured         400.00           NA               NA            0.00       0.00
GOTTLIEB MEMORIAL HOSPITAL       Unsecured            NA          93.60             0.00           0.00       0.00
GOTTLIEB MEMORIAL HOSPITAL       Unsecured         200.00         93.60            93.60          16.34       0.00
IL STATE TOLL HWY                Unsecured     10,176.00            NA               NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      4,437.00            NA               NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         715.00           NA               NA            0.00       0.00
IL STATE TOLL HWY                Unsecured      2,585.00            NA               NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         214.00           NA               NA            0.00       0.00
IL STATE TOLL HWY                Unsecured         714.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA       1,167.19         1,167.19        228.90        0.00
ILLINOIS COLLECTION SVC          Unsecured      1,005.00            NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         212.00           NA               NA            0.00       0.00
MAZDA AMERICAN CREDIT            Secured        8,370.00       8,436.07         8,436.07      8,436.07     758.32
MBB                              Unsecured          53.00           NA               NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         157.00           NA               NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         685.00      1,167.73         1,167.73        229.01        0.00
PRA RECEIVABLES MGMT             Unsecured            NA         816.92           816.92        160.21        0.00
Village of Broadview             Unsecured         100.00           NA               NA            0.00       0.00
VILLAGE OF FOREST PARK           Unsecured         300.00           NA               NA            0.00       0.00
Village of River Forest          Unsecured         400.00           NA               NA            0.00       0.00
WELLS FARGO HOME MORTGAGE        Secured      335,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-33718          Doc 83     Filed 11/02/18 Entered 11/02/18 09:52:52                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal       Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
Westgate Orthopoedics            Unsecured         300.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00             $0.00                   $0.00
      Mortgage Arrearage                                     $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                           $16,190.05        $16,190.05               $1,557.30
      All Other Secured                                      $0.00             $0.00                   $0.00
TOTAL SECURED:                                          $16,190.05        $16,190.05               $1,557.30

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $19,879.14          $3,898.61                   $0.00


Disbursements:

         Expenses of Administration                           $5,215.04
         Disbursements to Creditors                          $21,645.96

TOTAL DISBURSEMENTS :                                                                         $26,861.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-33718         Doc 83      Filed 11/02/18 Entered 11/02/18 09:52:52                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
